i          i        i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                              No. 04-09-00676-CV

                                         IN RE Crispin RAMIREZ

                                              Original Proceeding1

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 9, 2009

PETITION FOR WRIT OF HABEAS CORPUS GRANTED

           On October 21, 2009, relator Crispin Ramirez filed a petition for writ of habeas corpus,

complaining that he has been illegally confined and restrained without a written contempt and

commitment order after being held in contempt for failure to pay child support.

           On October 16, 2009, Ramirez was found in contempt for failure to pay child support, and

he was taken into custody by the Sheriff of Bexar County. Ramirez alleges his due process rights

were violated when the trial court failed to sign a contempt and commitment order after he was taken




          … This proceeding arises out of Cause No. 2009-CI-02786, styled In the Matter of the Marriage of Maura
           1

A. Ramirez and Crispin Ramirez, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter
Sakai presiding. However, the challenged order was signed by the Honorable Antonia Arteaga, presiding judge of the
57th Judicial District Court, Bexar County, Texas.
                                                                                                    04-09-00676-CV

into custody. The record included certification from the sheriff that Ramirez was still in custody as

of the date of the filing of this petition. On October 21, 2009, we granted Ramirez interim relief

because he was being imprisoned without a written contempt and commitment order, and ordered

him conditionally released from jail upon posting a cash bond. The respondent and the real party

in interest were provided an opportunity to respond to Ramirez’s petition. The real party in interest

did not file a response. The respondent filed a response on November 12, 2009, with an attached

contempt and commitment order that was signed on November 10, 2009. This combined contempt

and commitment order finds Ramirez in contempt of court and orders him confined in the county

jail for a period of 180 days, probated upon the payment of $3,000.00.

         The purpose of a habeas corpus proceeding is not to determine the guilt or innocence of the

relator, but to determine if the relator has been unlawfully confined. Ex parte Gordon, 584 S.W.2d
686, 688 (Tex. 1979). Both a written judgment of contempt and a written commitment order are

necessary to imprison a person who violates a court order outside the court’s presence. Ex parte

Amaya, 748 S.W.2d 224, 224-25 (Tex. 1988) (orig. proceeding); Ex parte Seligman, 9 S.W.3d 452,

454 (Tex. App.—San Antonio 1999, orig. proceeding). A person found to be in contempt may be

detained by the sheriff for a short and reasonable amount of time while contempt and commitment

orders are prepared for the judge’s signature. See Ex parte Amaya, 748 S.W.2d at 225. However,

the Texas Supreme Court has held that a delay of three days in signing the necessary orders is not

a short and reasonable time and violates due process. Id.

         In this case, the trial court waited twenty five days from the time Ramirez was taken into

custody by the sheriff to the time the trial court signed the contempt and commitment order.2 The


         … Additionally, at the time Ramirez filed this petition, he had been confined for five days without a written
         2

contempt and commitment order.

                                                         -2-
                                                                                04-09-00676-CV

delay of twenty five days violated Ramirez’s due process rights. See id.; Ex parte Seligman, 9
S.W.3d at 454. Therefore, the November 10, 2009 contempt and commitment order is void.

Accordingly, we grant the petition for writ of habeas corpus and order Ramirez released from

custody and from the bond set by this court.

                                                     Karen Angelini, Justice




                                               -3-